Justice LaVECCHIA
dissenting in part and concurring in judgment.
Respectfully, I must dissent in part from the Court’s holding in this matter. My disagreement goes to the core conclusion reached by my colleagues in the majority. I simply do not agree that the procedural safeguards imposed by the implied consent law, N.J.S.A. 39:4-50.2, are an additional substantive element of the offense of refusing to submit to a chemical breath test that the prosecutor must prove beyond a reasonable doubt in order to sustain a refusal conviction under N.J.S.A. 39:4-50.4a. The majority mistakenly transforms the procedural safeguards of the implied consent law into a substantive right under the refusal statute, and makes the fact that motorists on New Jersey’s roadways have given their implied consent to chemical breath tests entirely meaningless. In my view the two statutes can be harmonized and effect given to both, which is the goal we should strive to achieve. The Legislature intended that the procedural requirements of the implied consent law would be followed by police officers. In determining whether that procedural requirement has been satisfied, I would focus on whether the police *516officers made reasonable efforts under the attendant circumstances to inform the defendant of the consequences of refusing to submit to a chemical breath test, in accord with the statutory language of the implied consent law. The novel interpretation announced today by the majority eviscerates the implied consent statute, a result that is at odds with the salutary policies intended by having an implied consent condition imposed on all licensed drivers.
I.
The Legislature’s primary motivation in enacting drunk driving laws in New Jersey was “to remove intoxicated drivers from our roadways and thereby ‘to curb the senseless havoc and destruction’ caused by them.” State v. Chun, 194 N.J. 54, 71, 943 A.2d 114 (2008) (quoting State v. Tischio, 107 N.J. 504, 512, 527 A.2d 388 (1987)). That senseless havoc and destruction saw more than 11,000 people lose their lives across the United States in 2008 as a result of intoxicated drivers.1 See Nat’l Highway Traffic Safety Admin., Traffic Safety Facts 2008 Data: Alcohol-Impaired Driving 1 (2008), available at http://www-m-d.nhtsa.dot.gov/Pubs/ 811155.PDF. This Court consistently has interpreted New Jersey drunk driving laws “both broadly and pragmatically to ensure that the Legislature’s intent is effectuated.” Chun, supra, 194 N.J. at 71, 943 A.2d 114 (citations omitted).
The issue raised in this case requires a focus on the relationship between the two statutes commonly referred to as the refusal statute, N.J.S.A. 39:4-50.4a, and the implied consent law, N.J.S.A. 39:4-50.2. Because the analysis in this ease requires the interpretation of legislation, we must be mindful not only of the manner in *517which this Court traditionally has construed drunk driving laws, but also of established principles of statutory construction, namely that
[w]hen construing a statute, our primary goal is to discern the meaning and intent of the Legislature. See State v. Smith, 197 N.J. 325, 332, 963 A.2d 281 (2009) (citation omitted). In most instances, the best indicator of that intent is the plain language chosen by the Legislature. See DiProspero v. Penn, 183 N.J. 477, 492, 874 A.2d 1039 (2005) (citation omitted).
[State v. Gandhi, 201 N.J. 161, 176-77, 989 A.2d 256 (2010).]
In a ease such as this one, where the Court is tasked with delineating the precise interplay between two statutes, “we attempt to construe statutes on the same subject as part of a harmonious whole.” Klumb v. Bd. of Educ., 199 N.J. 14, 32, 970 A.2d 354 (2009). Indeed, “when cognate laws are passed, a presumption of at least equal force is present that they were intended to become part of a consistent whole unless they or parts of them are expressly or impliedly incompatible.” Jacobs v. N.J. State Highway Auth., 54 N.J. 393, 401, 255 A.2d 266 (1969). Thus, so long as it is possible, we do not interpret one statute in a manner that strips another statute of its meaning. See Paper Mill Playhouse v. Millburn Twp., 95 N.J. 503, 521, 472 A.2d 517 (1984) (“[Construction that will render any part of a statute inoperative, superfluous or meaningless, is to be avoided.” (quotation marks and citations omitted)).
The text of the refusal statute sets forth the elements required for a refusal conviction. It provides, in pertinent part, that
[t]he municipal court shall determine ... whether the arresting officer had probable cause to believe that the person had been driving or was in actual physical control of a motor vehicle on the public highways or quasi-public areas of this State while the person was under the influence of intoricating liquor ...; whether the person was placed under arrest, if appropriate, and whether he refused to submit to the test upon request of the officer; and if these elements of the violation are not established, no conviction shall issue.
[N.J.S.A 39:4-50.4a(a) (emphasis added).]
Our prior case law construed that statutory language as requiring that,
[t]o secure a conviction under N.J.S.A 39:4-50.4a, the State must prove only that (1) the arresting officer had probable cause to believe that defendant had been *518operating a vehicle while under the influence of alcohol; (2) defendant was arrested for driving while intoxicated; and (3) defendant refused to submit to a breathalyzer test.
[State v. Wright, 107 N.J. 488, 490, 527 A.2d 379 (1987) (emphasis added); see also State v. Badessa, 185 N.J. 303, 312, 885 A.2d 430 (2005) (quoting Wright, supra, 107 N.J. at 490, 527 A.2d 379).]
Nothing in our decisions has suggested that there was an unknown fourth element to a refusal conviction lurking in the ether and that appears nowhere in the statutory language of N.J.S.A. 39:4-50.4a(a).2 In fact, our decision in State v. Cummings, 184 N.J. 84, 875 A.2d 906 (2005), made explicit that requiring prosecutors to prove the elements of a refusal statute beyond a reasonable doubt “should have no discernable adverse effect” on such prosecutions because “[slave for the burden of proof, nothing has changed.” Id. at 96, 875 A.2d 906. Although we referenced the fact that “[pjolice officers still must provide defendants the standardized statement of the consequences for the failure to submit to a breathalyzer test required under N.J.S.A. 39:4-50.2(e),” ibid., we were careful to specify that that requirement was imposed by the implied consent law, N.J.S.A. 39:4-50.2(e), and we did not include it as an additional substantive element that must be proven to sustain a refusal conviction under N.J.S.A. 39:4-50.4a.3
*519The text of the implied consent law is equally clear in establishing its statutory requirements. It provides, in pertinent part, as follows:
(a) Any person who operates a motor vehicle on any public road, street or highway or quasi-public area in this State shall be deemed to have given his consent to the taking of samples of his breath for the purpose of making chemical tests to determine the content of alcohol in his blood;
(e) No chemical test, as provided in this section, or specimen necessary thereto, may be made or taken forcibly and against physical resistance thereto by the defendant. The police officer shall, however, inform the person arrested of the consequences of refusing to submit to such test in accordance with [N.J.S.A. 39:4-50.4a]. A standard statement, prepared by the director, shall be read by the police officer to the person under arrest.
[N./.S.A 39:4-50.2.]
Our decisions have recognized that the purpose of the implied consent law “is to encourage motorists suspected of driving under the influence to submit to breathalyzer tests.” Widmaier, supra, 157 N.J. at 487, 724 A.2d 241 (citing Wright, supra, 107 N.J. at 499, 527 A.2d 379); see also Badessa, supra, 185 N.J. at 313-14, 885 A.2d 430 (“The principal purpose of a police officer advising a driver about the penalties that flow from refusing to take the breathalyzer test is to impel the driver to take the test so that the *520State will have the evidence necessary to prosecute a DWI charge.” (citation omitted)). Plainly put, “[a] person suspected of driving while intoxicated has no right to refuse to take a breathalyzer test.” State v. Stever, 107 N.J. 543, 561, 527 A. 2d 408 (1987).
The implied consent law represents the Legislature’s effort to coerce motorists to submit to a chemical breath test, which is precisely why the penalties for refusing to submit to such a test have been made more stringent over time. See generally Wright, supra, 107 N.J. at 500-02, 527 A.2d 379. We have described the implied consent law not as a source of substantive rights, but rather as “a procedural safeguard.” Widmaier, supra, 157 N.J. at 489, 724 A.2d 241. It was not intended, as the majority suggests, to make defendants aware that they had a right to refuse to submit to a chemical breath test, but rather just the opposite: the implied consent law was intended “to help ensure that defendants understand the mandatory nature of the breathalyzer test.” Ibid. (emphasis added). Given that understanding of the implied consent law as a prophylactic measure, its remedial purpose, and its central importance to combating drunk driving in New Jersey, I cannot dismiss its primary feature—that all motorists in New Jersey have consented to submit to chemical breath tests—as easily as does the majority.
That said, the refusal statute and the implied consent law are interrelated. And, I do not quarrel with the majority’s characterization that “the refusal statute requires officers to request motor vehicle operators to submit to a breath test; [and] the implied consent statute tells officers how to make that request.” Ante at 500-01, 998 A.2d at 430. However, that tidy characterization does not mean, as the majority contends, that the requirements imposed by the implied consent law must be imported and incorporated as an element of the refusal statute that the prosecutor must prove beyond a reasonable doubt in order to sustain a refusal conviction. More is required to reach such a new and novel parsing of these statutes than the mere fact that they are interrelated.
*521Equally important is how and why the two statutes are related, which is “to facilitate drunk driving investigations,” by enabling “the enforcing authorities to reach out during the very short window in time during which the scientific evidence of intoxication is available.” Wright, supra, 107 N.J. at 502, 527 A.2d 379 (internal quotation marks and citation omitted). The majority’s interpretation undermines that purpose by reading into the refusal statute a requirement found nowhere in its text, and at the same time eviscerates the rationale behind the implied consent law that gives it its force. Respectfully, the primary flaw in the majority’s reasoning is that it disregards the entire foundational basis for our implied consent law, namely that “[a]ny person who operates a motor vehicle on any public road, street or highway or quasi-public area in this State shall be deemed to have given his consent to the taking of samples of his breath for the purpose of making chemical tests to determine the content of alcohol in his blood.” N.J.S.A. 39:4-50.2(a). Under the majority’s approach, that basic purpose to the implied consent law contains no residual force: a defendant must understand the consequences of refusing to submit to a chemical breath test before he or she can be convicted of refusal. Thus, the majority mistakenly transforms the procedural safeguards of the implied consent law into a substantive right under the refusal statute, and makes the fact that motorists on New Jersey’s roadways have given their implied consent to chemical breath tests entirely meaningless. That result does damage to both statutes and ignores the directive to, whenever possible, give equal force to separate statutes that are part of a common statutory scheme, see Jacobs, supra, 54 N.J. at 401, 255 A.2d 266, and not to interpret one statute so as to render the other inoperative, see Paper Mill Playhouse, supra, 95 N.J. at 521, 472 A.2d 517.
The two statutes can be read in harmony and full effect can be given to both, without one undermining the other, by simply following a first principle of statutory construction, which directs the focus on the plain text of each statute, see DiProspero, supra, 183 N.J. at 492, 874 A.2d 1039. Under that approach, it is clear, *522as discussed previously, that the Legislature named three, and only three, elements comprising the offense for refusing to submit to a chemical breath test under N.J.S.A 39:4-50.4a: (1) that there was probable cause to believe that the defendant was operating a vehicle while intoxicated; (2) that the defendant was arrested for that offense; and (3) that the defendant refused to submit to the test. See N.J.S.A. 39:4-50.4a; Wright, supra, 107 N.J. at 490, 527 A.2d 379; Badessa, supra, 185 N.J. at 312, 885 A.2d 430.
The implied consent law imposes the distinct procedural requirement that “[t]he police officer shall ... inform the person arrested of the consequences of refusing to submit to such test in accordance with [N.J.S.A. 39:4-50.4a].” N.J.S.A. 39:4-50.2(e). It is possible to give effect to that statutory language without finding that it is incorporated as a substantive element of a refusal conviction under N.J.S.A. 39:4-50.4a. The majority makes much of the dictionary definition of the word “inform,” but ignores the remainder of the statutory language and the context in which that word is used. The implied consent law does not state that “the driver must be informed of the consequences of refusing to submit to a chemical breath test” or any like variation. Instead, the statute’s view is from the perspective of the police officer—the person who is doing the informing—and not on the person who is being informed. See N.J.S.A. 39:4-50.2(e) (“The police officer shall ... inform the person arrested____”).4 Its terms impose a *523procedural requirement on police officers to “inform” a defendant and it is silent concerning any requirement that a defendant understand the information being imparted, which is entirely sensible where the defendant is, by definition, intoxicated and potentially incapable of understanding the information conveyed by the police officer due to that intoxication.5
In understanding what is required by N.J.S.A. 39:4-50.2(e), the analysis must be anchored in that statutory language. In determining whether a police officer has “inform[ed] the person arrested of the consequences of refusing to submit to [a chemical breath] test,” N.J.S.A. 39:4-50.2(e), the legislative intent was to focus on the actions of the police officer because he or she is the actor addressed by the statutory language. Thus, one need only deter*524mine whether the officer made objectively reasonable efforts to inform the defendant under the circumstances. Such a standard is not only faithful to the statutory language, but also has the advantage of being sensible and workable, as evidenced by the adoption of a like construction in other states. See State v. Garcia, 756 N.W.2d 216, 223 (Iowa 2008) (“We adopt a reasonableness standard, which requires a law enforcement officer who has asked a person suspected of driving under the influence of alcohol to submit to chemical testing, under the circumstances facing the officer at the time of the arrest, to utilize those methods which are reasonable and would reasonably convey Iowa’s implied consent warnings.”); State v. Piddington, 241 Wis.2d 754, 623 N.W.2d 528, 534-35 (2001) (requiring “the arresting officer under the circumstances facing him or her at the time of the arrest, to utilize those methods which [are] reasonable, and would reasonably convey the implied consent warnings”).6
Respectfully, the majority goes too far in requiring that police officers “must convey information in a language the person speaks or understands.” ante at 507, 998 A.2d at 434. Courts across the country that have considered this issue have reached the same conclusion. See, e.g., People v. Wegielnik, 152 Ill.2d 418, 178 Ill.Dec. 693, 605 N.E.2d 487, 491 (1992) (refusing to require that warnings be given in language spoken by defendant because “[w]e find no meaningful distinction between a motorist who cannot comprehend the statutory warnings because of injury or intoxication, and one who does not understand them due to insufficient *525English language skills”); Yokoyama v. Comm’r of Pub. Safety, 356 N.W.2d 830, 831 (Minn.Ct.App.1984) (“Although making an interpreter available when possible is desirable, finding an interpreter is not absolutely necessary and should not interfere with the evidence-gathering purposes of the implied consent statute.” (internal quotation marks and citations omitted)); Martinovic v. Commonwealth, 881 A.2d 30, 36 (Pa.Commw.Ct.2005) (“[WJhen motorists are limited by their understanding of the English language, thereby allegedly preventing them from ‘knowingly’ refusing the test, we still hold that those motorists ‘knowingly’ refused the test absent some other verifiable impediment. Otherwise, anyone who speaks little to no English can automatically claim that he or she did not understand the ... warnings and avoid the consequences of refusing a chemical test, just as anyone who is drunk could automatically claim that he or she was too drank to understand the ... warnings and avoid the consequences of refusing a chemical test.” (citations omitted)).
An objective test to determine whether the officer made reasonable efforts to “inform” the defendant would not require translation into multiple languages. Such a test would, however, satisfy the Legislature’s desire for that procedural step in such motor vehicle stops. Naturally, translation would minimize any difficulties encountered in satisfying a reasonableness test: translation of the statement would per se satisfy the reasonableness standard that should be applied. Therefore, although I recognize the beneficial effects to be achieved from the Attorney General’s efforts to translate the standard statement into other languages, I see no basis for imposing that requirement as a matter of law.
Indeed, the majority’s decision breaks with our history of deferring to the Motor Vehicle Commission’s (MVC) interpretation of the drunk driving statutes, particularly when the standard statement is in issue, a deference required as a matter of legislative choice. See N.J.S.A. 39:4-50.2(e) (“A standard statement, prepared by the director [of the MVC], shall be read by the police officer to the person under arrest.”); State v. Spell, 196 N.J. 537, *526539-40, 959 A.2d 1209 (2008) (“[T]he Legislature has vested in the Chief Administrator of the [MVC] ... the authority to determine the contents and procedure to be followed in respect of that standard statement____ [I]n keeping with the express legislative allocation of responsibilities set foi’th in N.J.S.A. 39:4-50.2(e), we refer the procedure outlined by the Appellate Division to the Chief Administrator of the [MVC] for consideration.”). Although the majority speaks of deferring to the MVC, that claimed deference lacks substance in light of the thrust of its opinion that requires that the standard statement be given to a suspected drunk driver in the language that the driver speaks. Our drunk driving statutes, which were enacted to protect the public from “the senseless havoc and destruction” caused by drunk drivers, Tischio, supra, 107 N.J. at 512, 527 A.2d 388, do not require translation and any reading of the statutory scheme that would require translation is unfaithful to the text and the purpose underlying our statutory scheme to eliminate drunk drivers from the highways and byways of New Jersey.
II.
Applying that standard in the review of the police officers’ actions in this matter would require a focus on the actions of the officers under the circumstances to determine whether the officers made objectively reasonable efforts to inform the defendant of the consequences of refusing to submit to a chemical breath test. First, it is noteworthy that the police officers were aware that defendant did not speak English. Indeed, one of the officers spoke to defendant in Spanish. When the officers were attempting to explain the procedure for providing a breath sample and, then proceeded to read to him the standard statement, defendant indicated that he did not understand what was being asked of him or read to him.
Despite the fact that one of the officers spoke some Spanish to defendant, the officer did not make an effort to further communicate with defendant in Spanish even though he later testified that *527he did not believe that defendant understood what was read to him and believed that defendant did not speak English.7 Instead, the officers mimicked how to use the Alcotest machine in a futile charade. In this scenario, where one of the officers in the room was able to communicate with defendant in his native language, but did not do so, I cannot find that the police officers made an objectively reasonable effort to satisfy the legislative desire that the officer convey to defendant the consequences of refusing to submit to a chemical breath test. That prophylactic reminder is intended to coeree compliance with giving a breath sample. The courts ought to compel officers to engage in objectively reasonable efforts to accomplish that legislative preference for compliance. However, I would not superimpose that procedural right as a substantive element for a refusal conviction.
A fact-sensitive analysis is necessary and, had the factual circumstances been different, I might not reach the same conclusion. For example, had the defendant spoken another language that was unfamiliar to the attending police officers, the officers should not be required to track down an interpreter of the pertinent language, for numerous reasons, not the least of which is the evanescent nature of the evidence in drunk driving cases. The chemical breath test must be administered shortly after an arrest in order to obtain an accurate reading because any delay may see the evidence disappear as the body processes and eliminates the alcohol. See Widmaier, supra, 157 N.J. at 488, 724 A.2d 241 (“In adopting the unequivocal consent rule, courts have acknowledged that delays in performing breathalyzer tests would lead to inaccurate results and would eviscerate the very purpose of the DWI statutes.”); see also Chun, supra, 194 N.J. at 76, 943 A.2d 114.
*528III.
The majority, by requiring that police officers “must convey information in a language the person speaks or understands,” ante at 507, 998 A.2d at 434, makes non-English speakers immune to prosecution for violating the refusal statute unless and until the standard statement is translated into the language spoken by each of those individuals. As the majority points out, in the 2007-08 court year alone, eighty-one different languages were spoken in our courts. Ante at 510, 998 A.2d at 436. The fact that some of those languages are uncommon cuts against, and not in favor of, the majority’s holding that information must be conveyed in a language that the defendant speaks or understands because it will simply not be feasible to hire or find translators for those occurrences. Moreover, it is one thing to accommodate non-English speaking persons in scheduled test-taking situations or during orderly court proceedings, it is quite another to expect law enforcement officials on the streets or patrolling our roads to have constantly at-hand a means of access to whatever language is spoken by a person who has obtained a license to drive a motor vehicle. It is particularly incongruous that in our motor vehicle licensure test-taking, we ensure that the applicant can utilize his or her spoken language to confirm their understanding that by obtaining a motor vehicle license he or she gives implied consent to be tested for drunk driving. Yet round-the-clock translation must be available to police officers on patrol to reconfirm that understanding, again, when that person is suspected of violating the drunk driving laws.
Immunizing people from refusal convictions, unless a translator or a written translation is provided at the motor vehicle stop and breath-testing, logically makes it more difficult to prosecute them for driving while intoxicated because the most concrete and important piece of evidence—blood alcohol content—will not be available to the police or the prosecutor. See Wright, supra, 107 N.J. at 498, 527 A.2d 379 (“Without a breathalyzer test, police were denied a method of reliably distinguishing those motorists who *529were drunk from motorists who displayed symptoms of drunkenness that were actually attributable to other causes.”). In a state in which 154 persons were killed by intoxicated drivers during 2008 alone, see Traffic Safety Facts 2008 Data: Alcohol-Impaired Driving, supra, at 6 tbl. 4, I cannot sanction such a result. Furthermore, a decision that absolves individuals of violating the refusal statute plainly ignores the fact that by driving a motor vehicle on a public roadway in New Jersey that individual has consented to providing chemical breath tests when there is probable cause for a police officer to believe that the individual was intoxicated. See N.J.S.A. 39:4-50.2(a). Although there has been a decrease in the number of drivers who refuse to provide breath samples due in part to the implied consent law, as of 2005 almost one in five drivers in New Jersey arrested on suspicion of drunk driving still refused to consent to a chemical breath test. See Nat’l Highway Traffic Safety Admin., Refusal of Intoxication Testing: A Report to Co-ngress 5 (2008), available at http://www. nhtsa.gov/DOT/NHTSA/Traffic%20Injury%20Control/Articles/ Associated%20Files/811098.pdf.
IV.
In light of the overall purpose behind our drunk driving statutory scheme, and the clear words of both the refusal statute and the implied consent law, I respectfully dissent from the majority’s judgment to the extent that it holds that the requirements imposed on police officers by the implied consent law, N.J.S.A 39:4-50.2 are a substantive element of a refusal offense under N.J.S.A. 39:4-50.4a that must be proven by the prosecutor beyond a reasonable doubt to sustain such a conviction. Based on an analysis of the statutory requirement that “[t]he police officer shall ... inform the person arrested of the consequences of refusing to submit to [a chemical breath] test,” N.J.S.A 39:4-50.2(e), I cannot agree with the majority’s conclusion that the focus was meant to be on the defendant and whether he or she was subjectively “inform[ed].”
*530Rather, the plain language of the statute focuses on the police officer and the objectively reasonable, procedural steps he or she must take to inform a suspected drunk driver of the consequences of refusal in order to fulfill that coercive purpose intended by the procedurally required statement. I find no basis in the statute for compelling, as the majority does, that the Attorney General translate the standard statement into an unspecified number of languages other than English, in readiness for the many variations of languages spoken by persons in the populace. I therefore dissent from that part of the majority’s holding. However, because in this case the police officers did not take objectively reasonable efforts to inform defendant, as I believe they procedurally were required to do, a prophylactic response is required and I would not sustain this conviction. I therefore concur in the ultimate judgment that reverses this conviction. Respectfully, however, I must disavow the majority’s reasoning in support of its holding.
Justices RIVERA-SOTO and HOENS join in this opinion.
For reversal and vacation—Chief Justice RABNER and Justices LONG, ALBIN and WALLACE—4.
Concurring in part; dissenting in part—Justices LaVECCHIA, RIVERA-SOTO and HOENS—3.

 The term "intoxicated drivers" refers to those drivers with a blood alcohol content (BAC) above the legal limit of 0.08, a BAC that has been adopted by every state, the District of Columbia, and Puerto Rico as per se evidence of intoxication. See Nat’l Highway Traffic Safety Admin., Traffic Safety Facts 2008 Data: Alcohol-Impaired Driving 1 (2008), available at http://www-nrd.nhtsa.dot. gov/Pubs/81115 5.PDF.


 The majority, in its discussion of Wright, supra, 107 N.J. 488, 527 A.2d 379, and State v. Widmaier, 157 N.J. 475, 724 A.2d 241 (1999), devotes most of its effort to describing what those cases did not say. See ante at 502-04, 998 A.2d at 431-33. I prefer to focus on what those cases did say, and said clearly.


 Further, all that we required in Cummings, supra, was that police officers "provide defendants the standardized statement" as required by the statutory text of the implied consent law, N.J.S.A. 39:4-50.2(e). 184 N.J. at 96, 875 A.2d 906. Here, defendant concedes that he was read the standard statement in its entirety; his only argument is that he could not understand it. Thus, the majority's discussion of Cummings is mostly irrelevant. The majority's reliance on the Appellate Division's decision in State v. Duffy, 348 N.J.Super. 609, 792 A.2d 555 (App.Div.2002), is inapposite for the same reason.
The majority can point to only a single source, see Office of the Att'y Gen., Attorney General Guideline: Prosecution of DWI & Refusal Violations 4-5 (Jan. 24, 2005), available at http://www.state.nj.us/oag/dcj/agguide/d-10jd-dwi-2005. *519pdf, that actually refers to the requirements imposed by the implied consent law, N.J.S.A. 39:4-50.2(e), as a substantive component of a refusal conviction under N.J.S.A. 39:4-50.4a. Yet, in giving such great weight to a tool created by the Attorney General to assist lay and attorney law enforcement participants in presentations of DWI and Refusal prosecutions, the majority, at the very least, should acknowledge that the same office that it cites in support of its "element" finding further directs that “the content of the Standard Statement cannot be altered or changed in any manner, and cannot be translated to any other language.” Office of Att'y Gen., Revision, Standard DWI Refusal Statement, Effective April 26, 2004 2 (April 27, 2004) (emphasis in original), available at http://www. state.nj.us/oag/dcj/agguide/refusalmemo042004.pdf. That position is at odds with the conclusion that the majority draws from the Attorney General's perplexing guidelines reference. In my view, the Attorney General’s inartful reference in the guidelines is in error, has no support in our prior case law, and was disavowed through the Attorney General's contrary position in this matter. Therefore, the State should not be tagged with that seeming error in the Attorney General's guidelines.


 When engaging in statutory interpretation, we are not free to examine the Legislature’s words in a vacuum, choosing which word or words to prioritize and what meaning to ascribe. Rather, “[w]e are encouraged, when construing the words of a statute, to ‘read and examine the text of the act and draw inferences concerning the meaning from its composition and structure.'" Smith, supra, 197 N.J. at 333, 963 A.2d 281 (emphasis added) (quoting 2A Norman J. Singer & J.D. Shambie Singer, Sutherland Statutory Construction § 47:1 (7th ed. 2007)); see N.J.S.A. 1:1-1 (stating Legislature’s intent that statutes be construed "according to the approved usage of the language”). The majority emphasizes the word "inform” and the word "defendant” to the exclusion of the balance of the sentence and to the rules of grammar that require a different conclusion. This Court has not hesitated to seek guidance from the rules of grammar and sentence structure in past decisions involving statutory construction. See, e.g„ *523Gandhi, supra, 201 N.J. at 179, 989 A.2d 256 (quoting The Chicago Manual of Style on positioning of adverbs); see also G.S. v. Dep't of Human Svcs., Div. of Youth & Fam. Svcs., 157 N.J. 161, 173-74, 723 A.2d 612 (1999) (relying on presumption “that Legislature is familiar with rules of diction and grammar" (citation omitted)).
The implied consent law—and, specifically, the verb phrase "shall inform”—is written in the future tense of the active voice. The voice of a verb “shows whether the subject acts (active voice) or is acted on (passive voice)—that is, whether the subject performs or receives the action of the verb.” The Chicago Manual of Style § 5.112 (15th ed. 2003). The future tense, which is formed by the addition of the word “shall” before the verb, “refers to an expected act, state, or condition.” Id. at § 5.118. These verb traits (voice and tense) are integral to reading and comprehending the meaning of a sentence. Thus, in the case of the implied consent law, it is the officer (the subject of the sentence) who acts, and the defendant (the object of the sentence) who receives the act.
The majority imputes an act to the defendant that is neither specified nor required by the statute: the act of being informed. In so doing, the majority-casts what is intended to be a sentence compelling action by the officer into a sentence requiring a specific reaction by a defendant: the act of processing information, and becoming informed.


 It would be absurd to permit an individual to escape conviction for refusal because he or she was too intoxicated to understand the information being imparted by the police officer. Yet, although such a result should be self-evident, the majority must take pains to stress that fact because the reasoning utilized throughout its opinion leads naturally and logically to the opposite conclusion.


 The majority implies that the dissent relies on these out-of-state cases to rewrite New Jersey’s drunk driving statutes. See ante at 506 n. 8, 998 A.2d at 434 n. 8. The cases are simply cited to show that, in practice, the objective standard is both "sensible and workable.” As discussed throughout this separate opinion, the objective standard that should be applied is directly tethered to the statutory language of the implied consent law, which provides that "[t]he police officer shall, however, inform the person arrested of the consequences of refusing to submit to [a chemical breath test]," N.J.S.A. 39:4-50.2(e), and is completely and understandably silent concerning any requirement that the defendant understand those consequences.


 It is worth noting that the police officer followed protocol as he was directed by the Attorney General's guidelines, which state that “the content of the Standard Statement cannot be altered or changed in any manner, and cannot be translated to any other language” Office of Att'y Gen., Revision, Standard DWI Refusal Statement, Effective April 26, 2004 2 (April 27, 2004) (emphasis in original).